Important Information For Investors and Shareholders This communication relates to a proposed merger between Enersis Américas S.A. (“Enersis Américas”) and Endesa Américas S.A. (“Endesa Américas”). In connection with the proposed merger, Enersis Américas and Endesa Américas are distributing a joint information statement/prospectus containing information about the proposed merger to their respective shareholders and holders of American Depositary Shares (ADSs). The joint information statement/prospectus is included in the registration statement on Form F-4 (Registration No. 333-211405) filed with the Securities and Exchange Commission (the “SEC”). Shareholders and ADS holders of Enersis Américas and Endesa Américas are urged to read the joint information statement/prospectus and other documents filed with the SEC carefully and in their entirety because they contain important information about Enersis Américas, Endesa Américas and the proposed merger. Investors and security holders may obtain free copies of the prospectus/information statement and other documents filed with the SEC by Enersis Américas and Endesa Américas on the SEC’s website at www.sec.gov. Copies of the prospectus/information statement and the other documents filed with the SEC by Enersis Américas are also available free of charge on the Enersis Américas Investor Relations website at www.enersisamericas.cl or by contacting Enersis Américas S.A. at Santa Rosa 76, Piso 15, Santiago, Chile, Attention: Investor Relations or by phone at +56 2 2353 4400 or by E-mail at ir.enersis@enel.com. Copies of the prospectus/information statement and the other documents filed with the SEC by Endesa Américas are available free of charge on the Endesa Américas Investor Relations website at www.endesaamericas.cl or by contacting Endesa Américas S.A. at Santa Rosa 76, Piso 15, Santiago, Chile, Attention: Investor Relations or by phone at +56 2 2630 9000 or by E-mail at ir.endesacl@enel.com. CPAM: 10391646.3 SIGNIFICANT EVENT Enersis Américas S.A. Securities Registry Registration N° 175 Santiago, September 12, 2016 Ger. Gen. N° 58/2016 Mr. Carlos Pavez Tolosa Superintendent of Securities and Insurance Superintendence of Securities and Insurance Avenida Alameda Bernardo O’Higgins No. 1449 Santiago, Chile Ref.: Significant Event Dear Sir: Pursuant to the provisions of articles 9 and 10, paragraph two, of Securities Market Law No. 18,045, and to the provisions of General Norm No. 30 of the Superintendence, and exercising the powers conferred upon me, I inform you by Significant Event, that the Board of Directors of Enersis Américas S.A. (“ Enersis Américas ” or the “ Company ”), at an extraordinary meeting held today, agreed by unanimous decision of its members and in accordance with the information announced in the Significant Event dated August 31, to proceed with a public acquisition of shares (“OPA” in its Spanish acronym) for all shares issued by Endesa Américas S.A. and a “Tender Offer” for all American Depositary Shares (“ADSs”) and for shares whose holders are residents of the United States, issued by said company. It is reported that the Notice of Commencement of the aforementioned OPA will be published tomorrow, September 13, in Chile and the Tender Offer will be disseminated on September 14 in the United States, initiating the receipt of tenders in both offers of the shareholders of Endesa Américas S.A., as of September 14. The terms and conditions of the OPA and Tender Offer are essentially the same and are reflected in the Prospectus of the OPA and the Schedule TO, which will be made available to the shareholders of Endesa Américas S.A. and the market generally no later than September 14 on the Company’s website: www.enersis.cl. Cordially, Domingo Valdés Prieto General Counsel 2 CPAM: 10391646.3 c.c. Central Bank of Chile Santiago Stock Exchange Chilean Electronic Stock Exchange Valparaíso Stock Exchange Banco Santander Santiago – Bondholders Representatives Central Securities Depositary Risk Classification Commission National Economic Prosecutor's Office 3 CPAM: 10391646.3
